Citation Nr: 9916331	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  96-37 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel

INTRODUCTION

The veteran had active military service from January 1957 to 
April 1958.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed. 

In an October 1958 rating action, the RO first denied 
entitlement to service connection for a psychiatric disorder.  
The veteran appealed that decision to the Board and, in an 
August 1960 decision, the Board also denied that claim.  
Years later, the veteran attempted to reopen the claim, and 
it was once again denied by the Board in an October 1984 
decision.  The current appeal arises from a September 1995 
rating action, which denied reopening of the claim for 
service connection for a psychiatric disorder , and with 
which the veteran expressed disagreement in October 1995.  A 
statement of the case was issued in December 1995, and a 
hearing at which the veteran testified was conducted at the 
RO in March 1996.  In August 1996, a supplemental statement 
of the case was issued and, in September 1996, the veteran 
perfected his appeal by the submission of a VA Form 9 (Appeal 
to Board of Veterans' Appeals).  In due course, the case was 
forwarded to the Board in Washington, DC.  

In addition to the foregoing, the Board observes that, in the 
April 1999 Informal Hearing Presentation prepared by the 
veteran's representative, there were arguments made with 
respect to the current evaluation assigned for two of the 
veteran's service-connected disabilities, i.e., postoperative 
scars of the face and the residuals of a bilateral mandible 
fracture.  In making these arguments, it appears that the 
veteran's representative was under the impression that these 
were matters that were also in appellate status.  In this 
regard, it is noted that the rating action on appeal did 
address these issues, and they were discussed in the December 
1995 statement of the case, the March 1996 hearing, and the 
August 1996 supplemental statement of the case.  However, the 
only issue discussed by the veteran in his September 1996 
substantive appeal (and in a statement in support of claim 
attached thereto) was the matter concerning entitlement to 
service connection for a psychiatric disorder.  As a result, 
it appears that the veteran has abandoned the other issues in 
the current appeal, and that service connection for a 
psychiatric disorder is the only issue for which an appeal 
was perfected, and is the only issue over which the Board has 
jurisdiction.  It may be presumed, however, that the veteran 
is seeking to establish an increased rating for the 
disabilities mentioned by his representative and, therefore, 
these matters are referred to the RO for appropriate 
development action.  



FINDINGS OF FACT

1.  The veteran was previously denied service connection for 
a psychiatric disorder in Board decisions dated in 1960 and 
1984, based upon the lack of evidence showing that the 
veteran was diagnosed to have a psychiatric disorder in 
service. 

2.  The evidence obtained since the Board's 1984 decision is 
either not relevant, is cumulative, or is not competent to 
establish the premise of the veteran's claim that he 
developed a psychiatric disorder as a result of his service 
experiences, and, therefore, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the Board's previous final decision 
in 1984 is not new and material, and the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110.  Service 
connection for a psychosis may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Moreover, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall also be service connected.  38 C.F.R. 
§ 3.310 (1998).  

A review of the record reflects that the veteran was 
originally denied service connection for a psychiatric 
disorder in a September 1958 rating action, which he appealed 
to the Board.  On appeal, the Board denied the veteran's 
claim in an August 1960 decision.  The evidence of record at 
the time of the Board's decision included the veteran's 
service medical records, the report of an examination 
conducted for VA purposes in September 1958, and the 
transcript of a hearing at which the veteran's father 
testified in December 1958.

As to the content of the evidence considered in the 1960 
decision of the Board, the veteran's service medical records, 
in pertinent part, disclosed that he had been diagnosed as 
having a schizoid personality, which, pursuant to 38 C.F.R. 
§ 3.303(c), is not a disability for purposes of awarding VA 
compensation.  He had not been diagnosed with any chronic, 
acquired psychiatric disorder.  The veteran's father 
essentially testified that he had observed, after service, 
that the veteran's behavior and demeanor were different from 
what they had been prior to the veteran's entrance into 
service.  The report of the examination conducted in December 
1958 revealed that the veteran had been diagnosed to have a 
mild "[a]nxiety reaction."  Since this evidence did not 
reflect the presence of a definite diagnosis of a psychiatric 
disorder, of the type for which service connection may be 
granted, until after separation from service, and since there 
was no evidence of record indicating that the diagnosed 
disorder had resulted from the veteran's service, the claim 
for service connection was denied.  

In 1983, the veteran sought to reopen his claim.  At that 
time, he submitted a May 1983 statement from a private 
physician, J.D. Woodrum, who related that he had known the 
veteran for all of the veteran's life, and he attributed the 
veteran's "emotional problems" to an in-service assault on 
the veteran.  We note that other records reflect that the 
veteran apparently sustained a beating in service at the 
hands of fellow Marines.  This assault resulted in fractures 
to the left and right mandible, which had to be surgically 
repaired.  The veteran is currently service connected for 
post traumatic neuralgia of the left jaw and gum as a 
residual of an injury to the alveolar nerve; for the 
residuals of a bilateral fracture of the mandible; and for 
post-operative scars of the face.  In an October 1984 
decision, the Board concluded that, since the evidence of 
record still failed to show that the veteran had had a 
diagnosed psychiatric disability during service, service 
connection for a psychiatric disorder was not warranted.  

Under the law, the Board's decisions rendered in 1960 and 
1984 are final, and they are not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104(a).  In order to reopen his claim, the veteran must 
present new and material evidence with respect thereto.  
38 U.S.C.A. § 5108.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the October 1984 decision by the Board, we 
must first note that the United States Court of Appeals for 
Veterans Claims Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) had previously held 
that the Secretary of Veterans Affairs, and, on appeal, the 
Board, were required to perform a two-step analysis when a 
claimant sought to reopen a claim based upon new evidence.  
First, it was to be determined whether the evidence was "new 
and material."  Second, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet.App. 144 (1991).  Whether the 
new evidence was "material" turned essentially upon the 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).

The Court recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
12 Vet.App. 209 (1999) (en banc), interpreting and applying a 
decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  The procedure which we must now follow is - first, it 
must be determined whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a); second, 
after the claim has been reopened, it must be determined 
whether, based upon all the evidence of record, the claim, as 
reopened, is well grounded; third, if the claim is well 
grounded, the merits of the claim must be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet.App. 
203, 206 (1999) (en banc).  In addition, Hodge overruled 
Colvin and its progeny as to the materiality element of the 
new-and-material-evidence test.  See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  Vargas-Gonzalez v. West, ___ Vet. App. ___, No. 
96-536, slip op. at 7 (Apr. 12, 1999). 

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claim of service connection for 
a psychiatric disability, is that which has been submitted 
since the Board's decision in October 1984.

Evidence submitted since the Board's 1984 decision includes 
the following:  

(a)  private dental records dated in 1985; 
(b)  the reports of examinations conducted for VA 
purposes in 1986, 1988, 
                  and 1996; 
(c)  VA treatment records dated in 1989 and 1995;
(d)  copies of X-rays of the veteran's jaw;
(e)  copies of the veteran's service personnel records 
submitted by him in 
                   1986, 1987, 1989, and 1994;
(f)  copies of newspaper articles dated in the 1950's 
and received at the RO 
                   in 1993 and 1994; 
(g)  photographs of the veteran received in 1988, 1993, 
and 1995;
(h)  copies of letters written in the 1950's, from the 
veteran's
        Congresswoman;
(i)  numerous statements from the veteran received 
between 1986 and the
       present time; 
(j)  testimony by the veteran given in March 1996.  

After a thorough review of the record, the Board finds that 
none of the evidence, added to the file since October 1984, 
is new and material evidence sufficient to warrant reopening 
the veteran's claim.  In this regard, we note that the post-
service medical records, items (a), (b), (c), and (d), above, 
do not contain any indication that the veteran is currently 
diagnosed as having a psychiatric disorder.  It would appear 
that the veteran's primary present disability is Parkinson's 
Disease.  Thus, there is no medical evidence demonstrating 
that the veteran currently has the disability for which he 
seeks service connection.  

The copies of the veteran's service personnel records, item 
(e) above, which were not associated with the claims file at 
the time of the Board's decisions in 1960 and 1984, reflect, 
in pertinent part, that the veteran was considered to have a 
personality disorder which rendered him unfit for service.  
These documents otherwise concern the extent of impairment to 
the veteran's ability to function as a soldier as a result of 
the physical injuries he sustained in the previously 
mentioned assault.  This information regarding the veteran's 
personality disorder, however, was already reflected, in 
pertinent part, in the service medical records that were a 
part of the record at time the veteran's claims were 
previously denied.  As such, the information these personnel 
records contain is merely cumulative in nature.  

The newspaper articles, item (f) above, set forth the 
circumstances surrounding the assault on the veteran during 
service, and do not in anyway address the question as to 
whether he developed a psychiatric disorder due to his 
military service.  The photographs of the veteran, item (g), 
are simply that, images of his likeness, and obviously have 
no relevance to the matter on appeal.  

Item (h), the copies of letters written in the 1950's, from a 
Congresswoman to the veteran's father and to senior officers 
in the military, reflect the assistance she provided to the 
veteran's father in connection with the treatment the veteran 
received for the physical injuries he sustained in the 
assault.  These letters do not address whether the veteran 
incurred a psychiatric disorder in service. 

The statements submitted by the veteran since 1986, item (i) 
above, largely reflect his attempt to establish entitlement 
to an earlier effective date for the payment of compensation 
for one of his already service-connected disabilities, or to 
attempt to establish an increased evaluation for those 
disabilities.  (In this regard, it is observed that, in a 
March 1993 Memorandum Decision, the United States Court of 
Veterans Appeals [now the Court of Appeals for Veterans 
Claims] affirmed a 1991 decision of the Board which had 
denied an effective date earlier than in June 1988 for 
service connection and a compensable rating for the veteran's 
postoperative facial scars.)  These statements do not address 
in any way, however, the veteran's attempt to establish 
service connection for a psychiatric disorder.

Indeed, the statements and testimony, item (j) above, offered 
in connection with the specific matter currently on appeal, 
merely reflect the veteran's personal belief that he 
developed a psychiatric disorder as a result of the injuries 
he sustained during the assault on him in service.  The 
veteran's lay assertions, however, although they may be 
sincerely felt, do not constitute competent medical evidence 
sufficient to reopen a claim.  See Bostain v. West, 11 
Vet.App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); see also Routen v. Brown, 10 Vet.App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); cert. denied, 
119 S. Ct. 404 (1998).

In summary, the Board finds that evidentiary items (a), (b), 
(c), (d), (f), (g), and (h) are not new and material for 
reasons of relevancy, because they do not bear directly and 
substantially upon the specific matter under consideration, 
as required by 38 C.F.R. § 3.156(a).  Likewise, the veteran's 
statements, item (i), to the extent that they address his 
concerns regarding the effective date of his award of 
compensation, or the evaluation of his currently service-
connected disabilities, are also not relevant, as they do not 
address the specific matter on appeal.  As to item (e), to 
the extent that it addresses the veteran's behavior in 
service, it is simply cumulative of information that was 
already of record when the prior final decisions were 
entered.  This evidence is otherwise not relevant, as it 
concerns the extent of the injuries the veteran sustained to 
his jaw in service.  Item (j), the veteran's testimony, as 
well as other supporting statements submitted by him, while 
apparently relevant under the regulation, are not competent 
to establish the essential premise upon which the claim is 
based, i.e., a nexus between a current diagnosis of a 
psychiatric disorder and service.  Thus, none of the evidence 
received since the prior final Board decision in 1984 changes 
the previous analysis in any way. 

Since the evidence added to the file in connection with the 
attempt to reopen the claim for service connection for a 
psychiatric disorder is either not relevant, is cumulative, 
or, in the case of the veteran's contentions, is not 
competent to support the allegations contained therein, it 
does not bear directly and substantially upon the specific 
matter under consideration.  Therefore, under the facts of 
this case, it does not appear that the Board need reach the 
question of well-groundedness in the regulation; however, 
assuming it could be applied, we would be compelled to point 
out that, for the same reasons discussed above, the newly 
submitted evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
and it does not include competent evidence that the veteran 
currently has the disability for which service connection is 
sought.  We thus conclude that new and material evidence to 
reopen the veteran's claim for service connection for a 
psychiatric disorder has not been presented.

The Board further notes that, in its December 1995 statement 
of the case, the RO cited to 38 C.F.R. § 3.156, the 
regulation discussed with approval in Hodge, and quoted the 
regulation's pertinent language as it relates to new and 
material evidence claims.  The RO's analysis, however, by 
concluding that "[t]o justify a reopening of a claim, on the 
basis of new and material evidence, there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome," appears to be predicated, in part, upon 
language found impermissible by Hodge.  It is therefore 
unclear whether the RO appropriately considered the veteran's 
claim under the language of section 3.156.  This raises the 
question as to whether the case should be remanded in order 
to protect the veteran's due process rights, by ensuring that 
the RO did consider the case using the correct interpretation 
of the law.  

In this regard, the Board notes that we may consider 
arguments, sub-issues, statutes, regulations, or judicial 
analyses which have not been considered by the RO, if a 
claimant will not be prejudiced by our action.  Furthermore, 
whether the Board must remand an appeal to the RO to cure a 
deficiency in the statement of the case relating to the 
summary of evidence, the citation of statutes and 
regulations, or the summary of the reasons for the RO's 
decision will depend on the circumstances of the individual 
case.  VAOPGCPREC 16-92 (July 24, 1992).  In Bernard v. 
Brown, 4 Vet.App. 384, 394 (1993), the Court cited to 
VAOPGCPREC 16-92 in holding, "As with all of its decisions, 
a BVA decision that a claimant will not be prejudiced by its 
deciding a question or questions not addressed by the [RO] 
must be supported by an adequate statement of reasons or 
bases."  

With respect to the veteran's appeal, the Board finds that 
our proceeding to a decision without remanding to the RO for 
re-analysis under the Hodge standard does not prejudice the 
veteran.  In reaching this conclusion, we note that the 
evidence submitted by the veteran does not "bear directly or 
substantially on the specific matter under consideration."  
Furthermore, the new evidence does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability.  As indicated above, 
the veteran has submitted evidence which is either not 
relevant, not competent to establish the premise on which the 
claim is based, or is cumulative of the evidence considered 
in the previous final decisions.  

Therefore, under the circumstances of this case, and after 
careful review of the record, the Board can find no reason 
that a remand of the veteran's appeal, for reconsideration by 
the RO under the Hodge standard, would be judicially 
expedient or otherwise result in a different finding than 
that reached previously by the RO.  Thus, such a remand would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  The Court has held 
that such remands are to be avoided.  See Winters v. West, 
supra, 12 Vet.App. at 207; Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).  

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claim of 
entitlement to service connection for a psychiatric disorder, 
the claim may not be reopened.  


ORDER

New and material evidence has not been presented to reopen a 
claim of service connection for a psychiatric disorder, and 
the appeal is denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

